Citation Nr: 1511954	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-09 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include hallux valgus and hammertoes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a bilateral foot disability, to include hallux valgus and hammertoes.  He essentially contends that these disabilities are related to his military service.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).

In the case at hand, the Veteran's feet were found to be clinically normal on his February 1977 enlistment examination.  Therefore, even though the Veteran noted on his February 1977 enlistment medical history report that he had fractured his left foot in 1974, his feet are presumed to have been sound on his entrance into service.  

The Veteran's service treatment records contain a February1980 record noting that the Veteran was seeking follow-up treatment for calluses on the bilateral distal plantar aspects of both feet.  He was also seeking treatment for scaling and peeling.  He was assessed as having calluses and tinea pedis.  His callus were trimmed, he was given medication and a soft shoe profile for 14 days.  

A May 1980 service treatment record notes that the Veteran was following up on pain in his feet.  He had thickness with scaling and peeling on the plantar region of the feet, and he also had calluses.  He was assessed as having tinea pedis and calluses.  

A February 1981 service treatment record reflects that the Veteran sought treatment for an ingrown toenail and foot problem.  In addition to the ingrown toenail on the big toe of the right foot, he had calluses on the plantar aspect of that foot.  The nail and calluses were trimmed, he was given medication, and he was prescribed no running or marching for more than a quarter of a mile for 14 days.  

The Veteran underwent a QTC examination in September 2011.  The examination report reflects review of the claims file and interview, examination, and diagnostic testing of the Veteran.  The examiner diagnosed right foot disabilities of hammertoes, two through five; hallux valgus; and mild joint space loss at the first metatarsophalangeal joint.  He diagnosed left foot disabilities of left hammertoes, two through five; hallux valgus; mild joint space loss at the first metatarsophalangeal joint; remote posttraumatic deformity of the left second proximal phalanx; minor enthesopathic changes evident at the Achilles insertion and the plantar surface of the calcaneus.  The examiner did not provide an etiology opinion.  The Board finds it necessary to remand this claim in order to obtain an etiology opinion for the Veteran's current foot diagnoses.

In addition, on remand, any outstanding VA medical records must also be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate these records with the claims folder.

2.  Following completion of the above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current foot disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current relevant disabilities.  As to each diagnosed foot disability entity found, please opine:

(a)  Whether such disability was initially manifested prior to, during, or subsequent to service.

(b)  As to any current foot disability that was manifested in service, is there any evidence in the record that renders it undebatable from a medical standpoint that it pre-existed service?  If so, please identify such evidence, and further opine whether there is any evidence that renders it undebatable that the disability WAS NOT aggravated during service.

(c)  As to each diagnosed foot disability that was first manifested after service, please opine whether such at least as likely as not (a 50 percent probability or greater) is related to the Veteran's service, to include the documented complaints and findings therein.

A discussion of the complete rationale for all opinions expressed, including reference to the pertinent service treatment records and post-service treatment records, should be included in the examination report.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 


